 



EXECUTION VERSION

 



FifthStreet_Center_Logo_color [image_001.jpg]

 

November 29, 2016

 

Patrick Dalton

c/o Fifth Street

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

 

Re:       Employment Offer

 

Dear Patrick:

 

We are pleased to present you with this offer of employment to join Fifth Street
Management LLC (the “Company”) and FSC CT LLC. The terms and conditions of the
Company’s offer of employment are set forth in this letter agreement and the
annexes and exhibits attached hereto and incorporated herein. The Company and
its affiliates take employee development seriously and are dedicated to
providing resources and pathways for personal growth and advancement. We believe
that your experience and background will contribute much to our organization. If
you accept the Company’s offer, your anticipated start date will be January 2,
2017 (the “Commencement Date”).

 

1. Title; Duties. You will serve as the Company’s Co-President and will report
to the Company’s Executive Committee, which, effective on the Commencement Date,
shall initially consist of you, Leonard Tannenbaum, Bernard Berman and Alex
Frank, it being understood that the composition of the Executive Committee may
be changed by Leonard Tannenbaum, or in his absence, Bernard Berman or the Board
of Directors of Fifth Street Asset Management Inc. (“FSAM”), provided that (x)
no more than two (2) members of the Executive Committee may be replaced without
your prior consent, which shall not be unreasonably withheld, conditioned or
delayed and (y) you and the Company agree to the Executive Committee composition
provisions set forth on Annex A attached hereto. In your capacity as
Co-President, you will have the duties, authorities and responsibilities set
forth on Annex A attached hereto, as well as such additional duties, authorities
and responsibilities that may be assigned to you from time to time by the Board
of Directors of FSAM or the Chief Executive Officer and that are consistent with
your role as Co-President. In addition, you will serve as the Co-President of
FSAM. We may, in our discretion, also request that you serve as an officer of
various affiliates of the Company, which you agree to do under the terms of this
employment offer. The Company agrees to recommend to the Boards of Directors of
each of Fifth Street Finance Corp. (“FSC”) and Fifth Street Senior Floating Rate
Corp. (“FSFR”) that you be appointed as chief executive officer and a member of
the Board of Directors of each of FSC and FSFR, and if so appointed, you agree
to serve in such capacities and shall have the duties, authorities and
responsibilities set forth on Annex A attached hereto. Upon your termination of
employment for any reason, you acknowledge and agree that, upon the request of
the Company, you will resign as a director and officer of the Company’s
affiliates and agree to execute such documents as are reasonably necessary to
effectuate the foregoing.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 2

 



 

You will perform your duties diligently and to the best of your ability and will
comply with the written policies and procedures of FSAM, Fifth Street Holdings
L.P. and its subsidiaries, FSC and FSFR (“Fifth Street”), which will be provided
to you at the start of your employment. It is your responsibility to read and
understand these policies and procedures, and if you have any questions now or
in the future, it is your responsibility to make the appropriate inquiries.

 

2. Salary; Bonus; Equity. As of the Commencement Date, your annual salary will
be $500,000; paychecks will be issued semi-monthly on the fifteenth day of each
month and the last business day of each month. If the fifteenth day of the month
falls on a weekend, paychecks will be issued the Friday prior to or the Monday
following the weekend. If the day is a holiday, paychecks will be issued the
following business day. You will receive a performance review each year and will
be considered eligible for annual salary increases based on your performance.

 

During your employment, you will be eligible to receive an annual bonus with a
target range of $1.0 to $1.5 million that will be based on performance criteria
to be established by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) in consultation with you. The Executive Committee
and you will work in good faith prior to the Commencement Date to create a bonus
formula that yields a bonus of $1.0 to $1.5 million based on 2016 profitability
of the Company (excluding extraordinary expenses and one-time items) and which
would result in the bonus being adjusted proportionally as the Company’s profits
increase or decrease. For your service in each of 2017 and 2018, your annual
bonuses will be no less than $1.0 million.

 

Prior to the Commencement Date, you and the Executive Committee will work in
good faith to develop a total compensation program covering all employees under
your direct and indirect supervision, which shall be subject to the approval of
any applicable board of directors (or committee thereof) that is required by
applicable law or regulation or by the terms of a relevant plan document as in
effect on the date hereof.

 

All bonuses shall be paid in accordance with the Fifth Street Asset Management
Inc. Amended and Restated Deferred Bonus and Retention Plan (the “Plan”), a copy
of which is attached hereto, so long as the Plan remains in effect; provided
that, (i) for purposes of amounts that may be deferred under the Plan, the
definition of “Cause” shall be as defined in Annex C hereto, (ii) for purposes
of the Plan your resignation for “Good Reason” (as defined in Annex C hereto)
will be treated in the same manner as a termination by the Company without Cause
and (iii) while you are employed, 87.5% of the first $1.0 million of any annual
bonus paid to you will be paid to you in cash and the remainder of any such
bonus payment shall be subject to the terms of the Plan.

 

The terms and conditions of the grant of Options and RSUs you will receive,
subject to Committee approval, are set forth in Annex B attached hereto. The
grants of Options and RSUs will be made as soon as reasonably practicable
following the Commencement Date.

 

3. Benefits. You will become eligible to join FSC CT LLC’s health insurance plan
on the first of the month following the completion of 60 days of full-time
employment in accordance with the terms and conditions of such plan. FSC CT
LLC’s health insurance plan is currently structured so that we offer a choice of
three plans: a basic plan, a mid-level plan and a high-level plan. The Company
will pay your medical premiums for the basic plan on a basis no less favorable
than that provided to any other senior executive of the Company, and you will be
responsible for the remaining portion of such premiums. If you choose either the
mid-level or high-level plan, you will be responsible for the excess cost over
the basic plan. We also currently will pay a portion of your dental policy
premiums. From time to time, we may make changes to such plans in the future and
you will be notified of any such changes.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 3

 

You will be entitled to 25 days paid vacation each year (which shall accrue and
be earned pro rata over the course of the year), starting with your third full
month of employment, five sick days and holidays in accordance with the
Company’s written policies. You will be provided with a copy of our written
policies on your start date.

 

You will become eligible to join the Company’s 401(k) plan the first of the
month after completing three months as a full-time employee (credit for your
first month will be given as long as you have had at least one day of service
during the month). Your participation is subject to the terms of the plan which
may be amended from time to time.

 

Your business expenses will be reimbursed under the Company’s expenses and
reimbursement policies as in effect from time to time.

 

Notwithstanding the foregoing, you will be entitled to at least a comparable
level of benefits, in the aggregate, provided to other senior executives of the
Company of comparable status (other than the Chairman) during the term of your
employment by the Company.

 

4. At-Will Employment; Policies. While we hope that we both find our
professional relationship mutually beneficial, you understand that your
employment is “at-will.” This means that either you or we may terminate your
employment at any time, for any or no reason.

 

In the event that your employment is terminated by the Company without Cause or
you resign for Good Reason, in addition to the payment to you of any unpaid
salary and benefits (including reimbursement for reimbursable business expenses
incurred prior to such termination) owed to you as of the date of such
termination, you shall be entitled to (i) receive monthly severance payments
over a twelve month period totaling $2.0 million (subject to applicable taxes
and withholding), (ii) accelerated vesting of the Options and RSUs as provided
for in Annex B, and (iii) a pro rata bonus under the Plan for the year of
termination, the amount of which will be determined based upon the formula
agreed by the Executive Committee and you, in each case conditioned on your
compliance with your post-termination obligations and your execution, delivery
and non-revocation, within thirty days following the date of such termination or
resignation, of a general release in favor of the Company and its affiliates in
the form attached hereto as Exhibit A, and subject to paragraph 2(f) of the
Non-Competition, Non-Solicitation and Non-Disclosure Agreement dated as of
November 29, 2017.

 

5. Non-Solicitation and Non-Disclosure. As a condition to your employment, you
will be required to execute a Non-Competition, Non-Solicitation and
Non-Disclosure Agreement, a copy of which is provided with this offer letter.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 4

 

6. Representations. As a condition to your employment, you represent and warrant
as to the matters set forth in Annex D hereto.

 

7. Miscellaneous. We are required by law to confirm your eligibility for
employment in the United States. Thus, you will be required to provide proof of
your eligibility to work in the U.S. on your start date. The invalidity or
unenforceability of any provision of this offer shall not affect the validity or
enforceability of any other provision of this offer, which shall remain in full
force and effect. This offer, and the payments and benefits provided herein, are
also subject to the provisions of Annex E hereto, with respect to matters
arising under Sections 409A and 4999/280G of the Internal Revenue Code.

 

8. Indemnification. You will be indemnified to the fullest extent permitted by
law and the Fifth Street’s organizational documents to the same extent provided
to similarly situated senior executives and members of the boards of directors
of the Fifth Street entities with respect to which you render services.

 

9. Legal Fees. The Company shall promptly reimburse you for legal fees up to
$25,000 incurred by you in connection with the negotiation of the commencement
of your employment with the Company within 10 days following the receipt of an
invoice for such fees.

 

This offer letter (together with the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement) sets forth the entire agreement and understanding
between us and you relating to your employment and supersedes all prior
discussions between us.

 

All payments pursuant to this offer letter will be subject to applicable
withholding taxes.

 

If this offer of employment is acceptable to you, please sign a copy of this
letter and return it to me on or before November 29, 2016.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 5

 

We look forward to having you join our team!

 

Sincerely,

 

/s/ Bernard D. Berman

 

Bernard D. Berman

 

I accept your offer of employment. I represent that I have never been convicted
of a felony or a crime involving moral turpitude, and I have not engaged in any
conduct which could reasonably tend to bring the Company or any of its
affiliates into public disgrace or disrepute. I have never been sanctioned,
reprimanded or otherwise punished by the U.S. Securities and Exchange
Commission. No oral commitments have been made concerning my employment. I
understand that my employment is at-will and can be terminated by either party
at any time, with or without cause and with or without notice. I specifically
acknowledge and agree that I am an exempt employee and am therefore not eligible
to receive overtime pay.

 

 

Signature _/s/ Patrick Dalton__

 

Print Name __Patrick Dalton     

 

Date      11/29/2016     

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 6

 

Annex A – Duties, Authorities and Responsibilities; Executive Committee
Composition

 

Duties, Authorities and Responsibilities as Co-President of the Company

• Authority to hire, terminate and set compensation levels (subject to a
compliance with a budget/Incentive Plan approved by the Board of Directors of
Fifth Street Asset Management Inc. (“FSAM”) (or Committee thereof)) for all
employees of FSAM other than Leonard Tannenbaum, Bernard Berman, Alexander Frank
and Ivelin Dimitrov.

• Authority to approve new hires at or above MD level after vetting by executive
committee (membership to be determined by Messrs. Tannenbaum and Berman and can
be changed) and subject to minimum intelligence test score.

• Quarterly goals and reporting to FSAM Board of Directors.

• Weekly communication to executive committee with quarterly feedback.

• Authority to set organizational structure and determine roles,
responsibilities and resources available for each role.

• Develop (with Messrs. Tannenbaum and Berman) a Management Incentive Plan.

• Manage the implementation of the Management Incentive Plan and allocation of
Bonus Pool.

• Coordinate all financings and equity and debt capital raises for FSF and FSFR
with Mr. Tannenbaum and manage the implementation thereof.

• Reasonable control of all expenses that are tied into the management bonus
program.

 

Duties, Authorities and Responsibilities as Chief Executive Officer of FSC and
FSFR

For so long as Fifth Street Management LLC is the investment adviser of FSC and
FSFR, you shall have the following duties, authorities and responsibilities in
your role as Chief Executive Officer of FSC and FSFR:

 

• Co-develop with Mr. Tannenbaum & Boards of Directors all Corporate Strategies
for FSC and FSFR. Macro-economic decisions, including sector allocation targets
and leverage targets, to be approved by executive committee.

• Manage the implementation of all Corporate Actions for FSC and FSFR.

• Manage all FSC and FSFR deal related decisions, including Originations,
Underwriting, Portfolio Management, Capital Allocation (subject to previously
adopted compliance rules).

• Oversee, develop, coordinate, schedule and present all communications with
internal and external constituents related to all matters of FSC and FSFR
(subject to coordination and communication with Mr. Tannenbaum and the
respective Boards of Directors of FSC and FSFR) and manage the implementation
thereof.

• Credit Committee (members to be appointed by Patrick Dalton) has sole deal
approval decision making for FSC and FSFR. Changes to the composition of the
Credit Committee will require majority approval of the Executive Committee,
which consent shall not be unreasonably withheld. Five person committee with
each member having one vote with Patrick Dalton also having veto rights on
approvals on all new capital commitments.

 

References to Mr. Tannenbaum or Mr. Berman, as applicable, in the duties,
authorities and responsibilities set forth above will be deemed to refer to the
successor to Mr. Tannenbaum or Mr. Berman, as applicable.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 7

 

 

Executive Committee Composition

You and the Company agree that, while you are employed, if Mr. Tannenbaum
accepts a governmental position, including without limitation, any position with
a governmental agency, authority or instrumentality, whether federal, state or
local, Mr. Tannenbaum may designate his replacement to the Executive Committee
without your consent, provided that Mr. Berman consents to such replacement
(which consent will not be unreasonably withheld).

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 8

 

 

Annex B – Option and RSU Terms

 

1.Option Category and Term: You will be granted an option to purchase an
aggregate of 1,000,000 shares of FSAM Class A common stock in two grants, as
follows: (i) the first grant will be an option to purchase 750,000 shares of
FSAM Class A common stock and will have a five year term (the “First Option
Grant”) and (ii) the second grant will be an option to purchase 250,000 shares
of FSAM Class A common stock and will have a six year term (the “Second Option
Grant”). The options granted to you will have an exercise price equal to the
greater of (x) $6.00 per share or (y) 100% of the fair market value of FSAM’s
Class A common stock on the date of grant.

 

2.Restricted Stock Units: You will be granted a number of RSUs having a grant
date fair value equal to $2,000,000, based on the closing price of FSAM Class A
common stock on the Commencement Date. The RSUs representing the right to
receive shares of FSAM Class A common stock subject to fulfillment of vesting
and other conditions.

 

3.Vesting and Exercise:

a.Options – 1/3rd of the shares subject to the First Option Grant will vest on
each of the first three anniversaries of the grant date, subject to continued
employment. 100% of the shares subject to the Second Option Grant will vest on
the fourth anniversary of the grant date, subject to continued employment.

b.RSUs – 1/4th of the RSUs will vest on each of the first four anniversaries of
the grant date, subject to continued employment.

c.Accelerated Vesting of Options and RSUs

i.Upon a termination by the Company without Cause or termination by you for Good
Reason:

1.Options – Vesting to be determined based on full months of service from date
of grant plus 12 months as a percentage of 48 months (without regard to the
vesting schedule set forth in 3a. above).

2.RSUs – Vesting to be determined based on full months of service from date of
grant plus 12 months as a percentage of 48 months (without regard to the vesting
schedule set forth in 3b. above).

ii.Upon a “Change in Control” while you are employed, 100% of your then unvested
Options and RSUs shall vest. “Change in Control” shall have the meaning set
forth in the Fifth Street Asset Management Inc. 2014 Omnibus Incentive Plan.

d.Exercise – All Options will be exercisable within 1 year following termination
by the Company without Cause or by you for Good Reason; in other cases, exercise
terms will be as provided for under the terms of grant.

e.Manner of Exercise – Options to be subject to the same manner of exercise
afforded to other senior executives receiving options in FSAM, including broker
assisted cashless exercise if available or net settlement in shares of FSAM
Class A common stock.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 9

 

 

f.Settlement of RSUs – No later than 60 days following each vesting date, one
share of FSAM Class A common stock shall be issued for each RSU that becomes
vested on such vesting date.

 

4.Liquidity on Shares Realized Upon Exercise and Settlement

a.Options – 100% of the net option shares acquired upon exercise of the vested
Options may be sold as follows: 25% after the 4th anniversary of the Grant Date,
an additional 25% after the 5th anniversary of the Grant Date, an additional 25%
after the 6th anniversary of the Grant Date, and an additional 25% after the 7th
anniversary of the Grant Date.

b.RSUs – 100% of the net shares acquired upon settlement of vested RSUs may be
sold as follows: 25% after the 4th anniversary of the Grant Date, an additional
25% after the 5th anniversary of the Grant Date, an additional 25% after the 6th
anniversary of the Grant Date, and an additional 25% after the 7th anniversary
of the Grant Date.

c.Following Termination By Company without Cause/Termination by you for Good
Reason – 50% of option shares held by you resulting from your exercise of the
Options may be sold within the first year immediately following such
termination, and all option shares held by you resulting from your exercise of
Options may be sold after the 1st anniversary of such termination. 50% of the
shares received upon vesting of RSUs may be sold within the first year
immediately following such termination, and all such shares received upon
vesting of RSUs may be sold after the 1st anniversary of such termination.

 

Other Restrictions – In all cases, you shall remain subject to any restrictions
on the sale of options shares or RSUs arising under applicable law or imposed by
the Company or its underwriters in connection with any capital markets
transactions or securities trading policies, in each case to the extent equally
applicable to all current senior executives of comparable status (other than the
Chairman).

 

5.Other Provisions

a.The foregoing terms will be reflected in, and subject to, one or more written
Option and RSU agreements as soon as reasonably practicable following the
effective date of grant, dated as of such grant date. Except as provided for
above, the terms of the Options and RSUs will be subject to the provisions of
plan pursuant to which such Options and RSUs are granted, as well as the
provisions of the Option and RSU grants, as the case may be, otherwise
applicable to all senior executives of the Company (e.g. with respect to
forfeiture, clawbacks and post-termination exercise periods).

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 10

 

 

Annex C – “Cause” and “Good Reason”

 

“Cause” for termination means: (i) your conviction or admission of, or plea of
guilty or nolo contendere with respect to, a felony or a crime involving moral
turpitude (other than a motor vehicle offense); (ii) misconduct by you that
brings the Company or its affiliates into public disgrace or disrepute or is
otherwise materially injurious to their business, reputation or goodwill; (iii)
a demonstrable act of fraud, embezzlement or material misappropriation committed
by you in connection with the performance of your duties under the offer letter;
(iv) your gross negligence or willful misconduct in connection with the
performance of your duties that causes or could reasonably be expected to cause
material harm to the business, reputation or goodwill of the Company or its
affiliates; (v) your material breach of fiduciary duty in connection with the
performance of your duties under the offer letter; (vi) your material breach of
the Non-Competition, Non-Solicitation and Non-Disclosure Agreement; (vii) your
breach of a term of this offer letter that causes or could reasonably be
expected to cause material harm to the business, reputation or goodwill of the
Company or its affiliates; (viii) your breach of a representation in Annex D of
this offer letter that causes material harm to the Company or impacts your
ability to perform your duties under the offer letter; (ix) your commission of a
material violation of any applicable banking, securities or commodities laws,
rules or regulations; (x) your violation of any securities trading, conflict of
interest or material code of conduct policies which has been provided or made
available to you prior to any alleged violation; or (xi) your willful and
continuing failure to follow the lawful directives of the Board or other
governing body of the Company or material breach in the performance of your
obligations under the offer letter, and in the case of sub-clauses (x) or (xi),
which remains uncured by you after you have been provided with notice and ten
(10) days to cure (to the extent curable). To the extent that within sixty (60)
days following your resignation or termination other than for “Cause,” the
Company reasonably determines that facts or circumstances existed that would
have otherwise constituted “Cause” under sub-clauses (i) – (iii) or (ix) above,
and such facts or circumstances were not actually known by the Executive
Committee at the time of such resignation or termination, the Company may treat
such resignation or termination as a termination for “Cause” for all purposes.
In order to terminate you for “Cause” (including a determination to terminate
you for “Cause” after your resignation or termination as provided in the
preceding sentence) the existence of such “Cause” must be determined in good
faith by a resolution of a majority of the Board and you must be provided with
(A) written notice setting forth the specific details of the act or acts alleged
to constitute “Cause” and (B) an opportunity to appear, together with your legal
counsel, before a meeting of the Board called for such purpose.

 

“Good Reason” shall mean the occurrence of any of the following events, without
your express written consent, unless such events are cured by the Company within
thirty (30) days following written notification by you to the Company that you
intend to terminate your employment for one of the reasons set forth below:

 

(i)The failure of the Board of Directors of FSAM to appoint you as Co-President
of FSAM, the failure of the Board of Directors of FSC to appoint you as FSC’s
chief executive officer and as a member of the FSC Board of Directors, and/or
the failure of the Board of Directors of FSFR to appoint you as FSFR’s chief
executive officer and as a member of the FSFR Board of Directors, in each case
as of the Commencement Date.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 11

 

 

(ii)Material diminution in your base salary or your annual target bonus
opportunity at the rate in effect immediately prior to the reduction or the
failure to pay you any salary or any earned and due bonus or incentive payments;
or

 

(iii)Material diminution in your duties, authorities or responsibilities as set
forth in Annex A or that otherwise exist in connection with your position (other
than temporarily while physically or mentally incapacitated or as required by
applicable law), including (without limitation) your removal without Cause (as
defined above) from (A) the position of Co-President of the Company or FSAM or
of the position of CEO of FSC and/or FSFR, (B) the FSC and/or FSFR Board of
Directors, or (C) the Executive Committee, or a change in the membership of the
Executive Committee other than as set forth in the first paragraph of Section 1
of the offer letter or in Annex A; provided, however, a diminution in your
duties that is the result of (X) Fifth Street Management LLC ceasing to be the
investment adviser of FSC and/or FSFR for any reason, or (Y) a sale, merger,
consolidation, sale of all or substantially all assets, winding up or other
corporate event involving FSC or FSFR, shall not constitute “Good Reason”; or

 

(iv)the termination of your rights to any material employee benefits, except to
the extent that any such benefit is replaced with a comparable benefit, or a
material reduction in scope or value thereof, other than as a result of
across-the-board reductions or terminations affecting senior executives of
comparable status of the Company generally; or

 

(v)a change by the Company in the location at which you perform your principal
duties for the Company to a new location that is either (x) more than sixty (60)
miles from Greenwich, CT or (y) not at the Company’s principal executive
offices.

 

You shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within sixty (60) days after the
first occurrence of such circumstances (or any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by you), and in no event shall
you be entitled to resign for “Good Reason” more than one hundred and eighty
(180) days following the occurrence of any event alleged to constitute “Good
Reason.”

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 12

 

 

Annex D – Representations and Warranties

 

You represent and warrant as to the following:

 

(i)You are not in breach of any agreement requiring you to preserve the
confidentiality of any information, client lists, trade secrets or other
confidential information or any agreement not to compete, solicit clients or
employees of, or interfere with, any prior employer, and that neither the
execution of this offer letter nor the performance by you of your obligations
hereunder as of the anticipated commencement date will conflict with, result in
a breach of, or constitute a default under, any agreement or policy to which you
are a party or to which you may be subject, including any garden leave or notice
requirement prior to resigning your prior employment.

 

(ii)You have not taken and will not take any confidential information from any
prior employer and will not use any such information in performing your
obligations hereunder but instead will rely on your generalized knowledge and
skill in performing your services hereunder.

 

(iii)You are not currently and have never been (a) the subject of any
investigation by any prior employer or a party in any securities-related or
banking litigation or arbitration proceeding; (b) the subject or target of any
pending investigation, charge or complaint before a securities regulatory or
self-regulatory organization, grand jury or any other forum; or (c) fined,
sanctioned or otherwise found to have violated any securities related regulation
by any governmental agency or self-regulatory organization, whether or not such
finding resulted in statutory disqualification.

 

(iv)You have disclosed any material information to the Company regarding your
personal investments, professional affairs or any legal or regulatory matter of
which you are aware that, if publicly disclosed hereafter, would adversely
affect the business, reputation or goodwill of the Company or its affiliates.

 

(v)You have not, within the preceding twenty-four (24) months, made a
contribution to: (i) any person (including any election committee for the
person) who is an incumbent, candidate or successful candidate for state or
local office, including any such person who is running for federal office; (ii)
a political action committee; or (iii) a state or local political party, other
than those contributions that have been previously disclosed to the Company in
writing.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 13

 

 

(vi)You have not had an event described in paragraph 9(d)(1)(i)-(viii) of Rule
506 under the Securities Act of 1933 (“Disqualifying Events”), copy of which has
been provided to you, except as expressly disclosed in writing to the Company,
and you (a) will immediately update any information provided to the Company in
accordance with the foregoing sentence whenever it ceases to be accurate in any
way and (b) agree to notify the Company immediately of the occurrence after the
date hereof of any Disqualifying Event and provide the Company with such further
information as the Company or its affiliates may request concerning any
Disqualifying Events and consent to the disclosure of any such information as
the Company or its affiliates may deem appropriate.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 14

 

 

Annex E – Section 409A Matters

 

a.It is intended that the provisions of the offer letter comply with Code
Section 409A of the Internal Revenue Code, and all provisions of the offer
letter shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.

 

b.If, under the offer letter, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

c.A termination of employment shall not be deemed to have occurred for purposes
of any provision of the offer letter providing for the payment of amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of the Agreement, references to a
“resignation,” “voluntary termination,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.

 

d.If you are deemed on the date of termination of your employment to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then:

 

i.With regard to any payment, the providing of any benefit or any distribution
of equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of your Separation from Service or (ii) the date
of your death; and

 

ii.On the first day of the seventh month following the date of your Separation
from Service or, if earlier, on the date of your death, (x) all payments delayed
pursuant to this Section (d) (whether they would otherwise have been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under the Agreement shall be paid or provided in accordance with the normal
dates in accordance with the terms of the Agreement, and (y) all distributions
of equity delayed pursuant to this Section (d) shall be made to you.

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 



Patrick Dalton

November 29, 2016

Page 15

 

 

In determining the amounts that are subject to the six-month delay requirement
described above, the Company shall use all exclusions from the six-month delay
rule that are available to the payments made to you. Please be advised that the
Company reserves the right to adopt an alternate method of complying with the
six-month delay requirement which may result in you being deemed a specified
employee.

 

e.Whenever a payment under the offer letter specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

f.With regard to any provision in the offer letter that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred.

 

Annex E – Section 4999/280G Matters

 

In the event a nationally recognized accounting firm as shall be designated by
the Company (the “Accounting Firm”) shall determine that receipt of all payments
or distributions by the Company or any affiliate in the nature of compensation
to or for your benefit, whether paid or payable pursuant to this offer letter or
otherwise (collectively, the “Total Payments”)) would subject you to the excise
tax under Section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided,
however, that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
taxes on such Total Payments and the amount of Excise Tax to which you would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 





 

 

EXHIBIT A

 

WAIVER AND RELEASE AGREEMENT

 

 

 





 

